Title: The Colonist’s Advocate: I, 4 January 1770
From: Colonist’s Advocate
To: 


This essay, printed in the Public Advertiser on Jan. 4, 1770, was the first in a series of eleven that ran in that newspaper for the next two months. The series was designed to muster support for the total repeal of the Townshend Acts, and ended when the last hope of such repeal was dashed in March. Verner Crane, with his usual meticulous and persuasive scholarship, has demonstrated that Franklin was the principal author, but may have had some assistance from his fellow member of the Club of Honest Whigs, James Burgh. The essays were the only instance during his English missions in which Franklin committed himself in advance to ongoing serial publication. Even though he did not meet the schedule as first announced, of two a week, and even if he did have Burgh’s help as collaborator, the literary effort involved must have conflicted seriously with the other demands upon his time. Hence it is not surprising that the essays contain little that is original; they reiterate, and on occasion amplify, arguments that he had formulated earlier.
 
[January 4, 1770]
The Time now approaches when the Great Council of the Nation is to meet for deliberating on the momentous Concerns of this mighty Empire; no Object of greater Importance than the present unhappy Dispute between the Mother Country, and her Colonies, is likely to come before them, I therefore beg leave to offer to the Public a few brief Considerations on this weighty Subject. The Hope that the Legislature will at length be graciously pleased to relax of the Severity heretofore exercised against our Fellow-Subjects in America, and to consult more deliberately the mutual Advantage both of them and us, has encouraged me to seize the present Opportunity. The impartial Publick will judge, from my Manner of treating the Subject, in the following Numbers, which will appear in this Paper on Mondays and Thursdays, what Opportunities I have had, during some Years Service in America, of knowing the Inclinations, Affections, and Concerns of the Inhabitants in the Provinces of that extensive Continent. Be it remembered by those, who may find themselves disposed to object against this Publication, that where the Matter is of such Weight, the Manner of stating it is of less Consequence, and that, while Grievances continue unredressed, the Continuance of Complaint is to be expected.
It is well known, that the late fatal Rupture between us and our Colonies, is owing to an Innovation introduced under the Administration of Mr. Grenville, by which, instead of the usual Method of Requisition, at all Times readily complied with by our Colonies to their utmost Power, we have thought fit to lay upon them sundry Taxes, with the declared Purpose of raising Money for the Benefit of the Revenue, while they have no Representation adequate, or inadequate in the Assembly, which imposes those Taxes. To this we have added an express authoritative Declaration, that the British Parliament has a Right to impose Taxes on the Colonies without their Consent given either in Person, or by Representation.
These Proceedings the Colonists consider as a direct Attack on the Vitals of their Liberty. “What is it to be enslaved?” the Colonists say, “If, being deprived of our Property, without our Consent, nay, in direct Opposition to our Inclination, by an Assembly in which not one Individual is interested, or authorized to take our Part, but, on the contrary, all think themselves interested to burthen us for their own Alleviation. What is it to be enslaved if this be not?” According to Mr. Locke, the late Declaration of the Parliament’s Right to tax the unrepresented Colonies, annihilates the whole Property of every British Subject in America, and at once beggars three Millions of industrious, loyal, and brave People. “I have truly no Property in that which another can, by Right, take from me, when he pleases, against my Consent,” says that great Writer. Now, in this very Predicament, have we, by the late Claim of a Right to tax the Colonies, without Representation, placed a very great Proportion of the British free-born Subjects. Three Millions, out of Fifteen of which his Majesty is Sovereign, are declared no longer Masters of the Fruits of their own Industry. Their All is at the absolute Disposal of the British Parliament, to every Intent and Purpose, as effectually as the Property of every Frenchman, or every Turk is at the Mercy of their respective Governments, in which the Subjects of those unhappy Countries are wholly unrepresented, and denied all Power of refusing; in which important Respect the Case of our Colonists is equally calamitous and oppressive.
The British Subjects on the West Side of the Atlantick, see no Reason why they must not have the Power of giving away their own Money, while those on the Eastern Side claim that Privilege. They imagine, it would sound very unmelodious in the Ear of an Englishman, to tell him, that, by the Rapidity of Population in our Colonies, the Time will quickly come when the Majority of the Subjects will be in America; and that in those Days there will be no House of Commons in England, but that Britain will be taxed by an American Parliament, in which there will not be one Representative for either of the British Kingdoms.
If the British Subjects, residing in this Island, claim Liberty, and the Disposal of their Property, on the Score of that unalienable Right that all Men, except those who have justly forfeited those Advantages have to them, the British People, residing in America, challenge the same on the same Principle. If the former alledge, that they have a Right to tax themselves, from Prescription, and Time immemorial, so may the latter. If the former have Charters from Princes, so have the latter. There is not one Species of Claim, natural or artificial, on which the former can found their Right to the Disposal of their own Property, to which the latter is not equally intitled. Indeed, an Empire, composed of half Freemen, half Slaves (in a very few Years the British Subjects in America will equal the Number of those in the Mother Country) would resemble the Roman Empire in it’s ruinous State, as it is described in the wonderful Prediction of the Prophet Daniel, by the Representation of the Legs and Feet of an Image partly of Iron, and partly of Clay, partly strong, and partly broken. God forbid that ever this Description should be applicable to the British Empire!
N.B. If any Fact should, in the Course of these Papers, be wrong stated, it will immediately be corrected, if candidly pointed out. But Gentlemen will please to decline urging any of the Objections already published against the Reasonings of the Colonists, because most of them will be considered in the Course of these Papers.
